Citation Nr: 0844166	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-24 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

In an October 2007 decision, the Board denied the veteran's 
claims for service connection for post-traumatic stress 
disorder (PTSD) and ulcers.  However, the Board remanded her 
remaining claims - those still at issue, to the RO via the 
Appeals Management Center (AMC) for further development 
and consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
depressive disorder, nor is there medical evidence 
persuasively linking any current mental disability to the 
veteran's military service. 

2.  The veteran is approximately 57 years old with a high 
school education; she has work experience as a truck driver 
and horse trainer.

3.  The veteran has a combined rating from non-service 
connected disabilities of 40 percent, which does not meet the 
threshold minimum requirements for nonservice-connected 
disability pension based on individual unemployability.

4.  The veteran's disabilities do not cause permanent and 
total disability and are not sufficient to preclude the 
average person from engaging in substantially gainful 
employment.  She is not unemployable by reason of disability, 
age, education, and occupational history. 



5.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is she a patient in a nursing home because of 
mental or physical incapacity.

6.  The veteran's disabilities do not render her permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.

7.  The veteran does not have a single permanent disability 
rated at 100 percent.


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  The veteran does not satisfy the requirements for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1502, 
1521 (West 2002); 38 C.F.R. § 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17 (2008)

3.  She also does not satisfy the requirements for special 
monthly pension based on a need for regular aid and 
attendance or because she is housebound.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  A letter from the RO in May 2003 
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate her claims; (2) 
informed her of the information and evidence that VA would 
obtain and assist her in obtaining; and (3) informed her of 
the information and evidence she was expected to provide.  
The RO issued that May 2003 VCAA notice letter prior to 
initially adjudicating her claims in September 2003, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter.  Nevertheless, since the Board 
concludes below that the preponderance of the evidence is 
against granting service connection for a depressive 
disorder, or pension or special monthly pension benefits, the 
downstream disability rating and effective date elements of 
her claims are ultimately moot.  So not receiving this 
additional Dingess notice concerning these downstream 
elements of her claims is inconsequential and, thus, at most 
non-prejudicial, i.e., harmless error.  See 38 C.F.R. § 
20.1102 (2008).



Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).  That is to say, if there was any 
deficiency in the notice to the veteran, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to her over the course 
of this appeal, she clearly has actual knowledge of the 
evidence she is required to submit; and (2) based on her 
contentions and the communications provided to her by VA over 
the course of this appeal, she is reasonably expected to 
understand from the notices provided what was needed. Sanders 
v. Nicholson, 487 F.3d 881 (2007), petition for cert. filed, 
No. 07-1209 (S. Ct. Mar. 21, 2008).

The veteran has been represented throughout this appeal by a 
service organization, the American Red Cross - which, as an 
authorized representative in matters before VA, presumably is 
well aware of the unique requirements for obtaining the 
benefits she is seeking.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained the 
veteran's service treatment records, VA medical records, and 
all other pertinent medical records that she and her 
representative identified.  In addition, VA furnished her 
medical examinations - including as the Board had directed 
when remanding this case in October 2007, to determine the 
etiology of her claimed depression disorder and whether she 
satisfies the disability requirements for obtaining pension 
and special monthly pension benefits.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).




The veteran's service treatment records do not mention any 
complaints, findings, or diagnoses referable to a depressive 
disorder.  There also is no indication she had a psychosis 
(of the type defined in 38 C.F.R. § 3.384) within one year of 
her separation from the military to warrant presuming it was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In a February 2003 psychosocial assessment, a social worker 
reported that during the veteran's enlistment, a cousin was 
killed while in Vietnam, and that the veteran had panic 
attacks of going to Vietnam, along with nightmares, night 
sweats, and feelings of fear that continued to date with 
sleep disturbance.  It was also stated that the veteran's 
pregnancy during service, along with an investigation 
concerning sexual advances toward her, resulted in a general 
discharge from service.  The social worker opined that the 
veteran's mental and emotional problems seemed to have begun 
prior to her discharge from service, that the veteran 
reported signs and symptoms of panic attacks following the 
death of her cousin in service.

A VA mental disorders examination was performed in June 2003.  
The examiner indicated the veteran's claims folder and medial 
record were reviewed before the interview for the pertinent 
medical and other history.  The veteran reported that during 
service a service member made advances toward her but she did 
not feel threatened by the person.  She said the other 
service member used her to get out of service.  She went on 
to state that, also during service, her cousin died in 
Vietnam and she took the death hard.  She reportedly liked 
service and had intended to stay in the military.  She denied 
any mental health treatment since service.  She reported that 
every now and then she talked to her sister who was a social 
worker and who had written a social history for her.  She 
complained of bad dreams like falling or a boat wreck, which 
had worsened over the years.  The examiner concluded that 
some of the veteran's problems appeared chronic with 
worsening symptoms since she left her job.  She had 
experienced difficulty over the years with substance abuse 
and with depression, which may well have stemmed from her 
leaving the service early.  The diagnosis was depressive 
disorder, not otherwise specified.

VA outpatient treatment records from July 2003 through July 
2005 show the veteran received ongoing treatment for 
depression.  It also was reported that her mother had died.

Because of the looming uncertainty over whether the veteran 
had a depressive disorder related to her military service, 
the Board remanded this claim in October 2007 for a medical 
nexus opinion.  See again McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  

The veteran had the requested VA psychiatric examination in 
January 2008.  It was reported by the examiner that the 
veteran's record had been reviewed for her pertinent medical 
and other history.  The examiner noted the veteran had 
received treatment for depression, and that she had been off 
medication for at least a year.  The diagnosis was prolonged 
bereavement.  The examiner determined the veteran did not 
have any severe mental illness, but that she still had grief 
associated with the death of her mother.  Psychological 
testing had reportedly revealed no evidence of anxiety or 
depression. 

Analysis

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).

Here, the most recent VA examination assessing the veteran's 
mental status, performed in January 2008 (as directed in the 
Board's October 2007 remand), shows prolonged bereavement as 
the veteran's psychological diagnosis.  It was also pointed 
out, however, that psychological testing and a profile did 
not reveal any objective clinical indications of depression 
or anxiety, and that she did not have any severe mental 
illness.  Moreover, the prolonged bereavement more so 
concerned the relatively recent death of her mother, not 
anything relating to her military service that ended many 
years ago in October 1970.

It is further noted that prolonged bereavement is not a 
disability for purposes of VA benefits in the same manner 
that congenital or developmental defects such as personality 
disorders are also not diseases or injuries for the purposes 
of service connection. 38 C.F.R. §§ 3.303(c), 4.9; see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Having said that, the Board is aware that a social worker 
opined in February 2003 that the veteran's mental problems 
seemed to have begun prior to her discharge from service, 
apparently based on the veteran reports of panic attacks 
following the death of a cousin while she was in service.  
However, and once more, the veteran's current medical 
diagnosis is prolonged bereavement which is not a disability 
for VA compensation purposes.  See also Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).

It also is worth reiterating that the Board already denied 
the veteran's claim for service connection for PTSD in the 
prior October 2007 decision, when at the same time remanding 
her claim for a depressive disorder, so any relevance that 
onion has to PTSD is moot at this point.  Further, the social 
worker's opinion is termed in speculative language and is not 
supported by service medical data regarding such symptoms.  
The current diagnosis of prolonged bereavement seemingly 
explains and validates any past depressive pathology 
reported, but there still must be competent medical evidence 
linking an underlying disability associated with this 
diagnosis to the veteran's military service, and the January 
2008 VA compensation examiner did not find there to be such a 
correlation.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

This also includes the June 2003 VA mental disorders 
examination, when an inference regarding depression and the 
veteran's leaving service early was made, but there is no 
specific medical nexus relating a psychiatric disorder to her 
period of military service. 

The Board is also aware of the veteran's assertions that she 
has depression related to her military service.  But as a 
layperson, she is not competent to make this important 
determination.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Here, though, while the veteran is competent to testify 
concerning her symptoms, competent medical evidence of a 
depressive disorder related to her military service is still 
needed, but not demonstrated in this particular instance.  38 
C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Consequently, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a depressive disorder.  And as the preponderance of the 
evidence is against her claim, there is no reasonable doubt 
to resolve in her favor and her claim must be denied. See 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



A Permanent and Total Disability Rating for Pension Purposes

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
or totally disabled due to nonservice-connected disabilities 
not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521(a).  Permanent and total disability will 
be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  38 C.F.R. §§ 
3.340(b), 4.15. Pension cases must be adjudicated applying 
both "objective" and "subjective" standards.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).

A veteran may establish that he or she has a lifetime 
impairment that is sufficient to render it impossible for the 
"average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
(SSA) purposes.  Pub. L. No. 107-103, Section 206(a), 115 
Stat. 990 (Dec. 27, 2001).

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular rating for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.16(b).

Here, the RO has assigned non-service connected disability 
ratings for bad nerves and PTSD, both at the 0-percent level, 
and a 30 percent rating for depressive disorder under 
38 C.F.R. § 4.130, Diagnostic Codes 9410, 9411, and 9434, 
respectively, for anxiety disorders, other specified 
neuroses, PTSD, and major depression.  It is also noted, 
though, that the evaluation of the same disability under 
various diagnoses is to be avoided, so just the 30 percent 
rating, the higher evaluation will be considered.  See 38 
C.F.R. § 4.14.  The RO also has assigned a 10 percent rating 
for ulcers under 38 C.F.R. § 4.114, Diagnostic Code 7305, 
for duodenal ulcer.  The veteran has no service connected 
disabilities, and her combined non-service connected 
disability evaluation is 40 percent.

Under Diagnostic Code 7305 (for rating duodenal ulcer), a 
rating of 10 percent requires evidence of a mild ulcer with 
recurring symptoms once or twice a year.  To merit a higher 
20 percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.



Under Diagnostic Code 9434, a 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The next higher rating is 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In a February 2003 psychosocial assessment, a social worker 
reported that the veteran had graduated from high school, and 
that she had worked as a truck driver most of her employment 
life.  She had been unemployed for three years due to the 
loss of her driving license.  Her household income reportedly 
was minimum.  She was described as the product of years of 
emotional distress and abuse compounded with long periods of 
physical abuse. 

In an April 2003 VA Form 21-526, Application for Compensation 
and/or Pension, the veteran reported that she was born in 
January 1951, that she had a 12th grade high school 
education, and that she had work experience as a truck 
driver, last working in the Spring of 2001. 



During a May 2003 VA medical examination, it was reported the 
veteran had a history of a stomach ulcer in 1998.  She 
reported emesis once per month and the use of over-the-
counter medication for the stomach ulcer.  Epigastric 
tenderness to palpation was reported on physical examination.  
An upper GI suggested an ulcer.  The diagnoses were stomach 
ulcer by history, duodenal ulcer.

A VA examination for mental disorders was performed in June 
2003.  Psychological testing was administered.  The veteran 
reported sleep disturbance, anxiety, and depression.  The 
diagnoses were depressive disorder, not otherwise specified, 
and alcohol abuse, continuous. The Global Assessment of 
Functioning (GAF) score was 55.  

VA outpatient treatment records from July 2003 through July 
2005 show the veteran received treatment for gastrointestinal 
complaints, including constipation and diarrhea.  It was 
reported that her mother had died and that she had received 
treatment for depression.

During the most recent VA medical examination in January 
2008, specifically to determine whether the veteran has 
sufficient disability to warrant granting her pension claim, 
it was reported that he had a history of a duodenal ulcer, 
but that it had not been bothering her lately and she was not 
on any medication for the ulcer.  No pertinent symptoms were 
reported upon questioning by the examiner.  It was indicated 
the veteran had been self-employed for one to two years as a 
horse trainer.  The diagnoses were duodenal ulcer, inactive, 
and hypercholesterolemia. 

The veteran also had a VA mental disorders examination in 
January 2008.  She reported experiencing depression and noted 
her mother's death.  The diagnosis was prolonged bereavement.  
The GAF score was 75. 



Analysis

The veteran contends, in essence, that her non-service 
connected disabilities preclude substantially gainful 
employment and that she should be granted pension benefits.

Initially, the Board notes that the evidence clearly shows 
the veteran is not a patient in a nursing home for long-term 
care due to disability or adjudicated disabled for SSA 
purposes.  Also, she does not have permanent loss of both 
hands or of both feet; or of one hand and one foot; or loss 
of sight in both eyes; and is not permanently helpless or 
permanently bedridden.

Regarding the veteran's ulcer, the January 2008 VA medical 
examination findings revealed no active ulcer symptoms or 
pathology; the condition was only noted by history.  As a 
result, there is no basis for assigning a rating higher than 
10 percent for the ulcer under Diagnostic Code 7305.  

With respect to her psychiatric disorder, most recently it 
was reported that the veteran had prolonged bereavement 
disorder rather than a depressive disorder, and her GAF score 
was 75; previously her GAF score was 55.  GAF scores are 
scaled ratings reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).  According to DSM-IV, the GAF score of 75 indicates 
she has only transient symptoms and expectable reactions to 
psychosocial stressors, and no more than slight impairment in 
her social, occupational, and school functioning.  
Her GAF score of 55, although considerably lower, indicates 
she has moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Hence, assignment of a 
rating higher than 30 percent under Diagnostic Code 9434 
is not warranted.

As the evidence does not show that any of the veteran's 
disabilities warrant a rating in excess of those assigned by 
the RO, and as no additional compensably ratable disabilities 
are shown, a combined rating in excess of 40 percent for her 
disabilities is not warranted.  Consequently, she does not 
meet the schedular criteria for a permanent and total 
disability rating under 38 C.F.R. §§ 4.17, 4.16.

Further, it is not shown that the veteran has lifetime 
impairment of sufficient degree to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Given the nature and severity of her 
disabilities, there is no indication that the average person 
with such disabilities would be unable engage in 
substantially gainful employment, to include light physical 
or sedentary labor.

Regarding entitlement to a pension under 38 C.F.R. § 
3.321(b)(2), by reason of the veteran being permanently and 
totally disabled for pension purposes on an extraschedular 
basis, the record reflects that she is 57 years old, and that 
she has completed 12 years of schooling - so a high school 
education.  Her work history includes driving a truck for 
many years and currently working as a 
self-employed horse trainer.  She continues to experience 
mental health problems, but she is currently working with 
horses as even she acknowledges.  The Board therefore does 
not find that her age, disabilities, and work history render 
her unemployable in all occupations that are consistent with 
her age, education, and occupational experience.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993) (stating that the 
question of unemployability is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment). 

The Board has considered the veteran's statements concerning 
her disabilities.  Lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability. Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 
However, lay statements as to the severity of a current 
disability are not probative because laypersons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board may not assign 
this lay evidence any probative weight, certainly not more 
than the medical evidence addressing these determinative 
issues.

In summary, the Board concludes the veteran is not entitled 
to a permanent and total disability rating for non-service 
connected pension purposes.  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17.  The Board has 
considered 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
does not find that there is relative equipoise of the 
evidence such that doubt must be resolved in the veteran's 
favor.

Special Monthly Pension based on the Need for Regular Aid and 
Attendance or by Reason of being Housebound

The veteran is also asserting a claim for special monthly 
pension (SMP) benefits based on the need for regular aid and 
attendance of another person or on account of being 
housebound.  A veteran is considered in need of regular aid 
and attendance if he or she:  (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or, (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in § 3.352(a). 38 C.F.R. § 3.351(c).

The following criteria are accorded consideration in 
determining the need for regular aid and attendance:  
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).



A person will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a).  Bedridden 
is that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a).

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he may 
meet the criteria for special monthly pension by being 
housebound.  38 C.F.R. § 3.351(d).  To so qualify, the 
veteran must have a single disability rated 100 percent 
disabling under the Schedule for Rating Disabilities (Rating 
Schedule) and have additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems.  The veteran can also meet the criteria for 
special monthly pension if he has a single permanent 
disability rated 100 percent and is "permanently housebound" 
by reason of his disability or disabilities.  38 C.F.R. § 
3.351(d). 

In an October 2003 VA outpatient clinical entry it was 
reported that the veteran's corrected vision in both eyes was 
20/20 (so to within normal limits).

A VA aid and attendance examination was performed in January 
2008, as the Board had directed in its October 2007 remand.  
It was reported that the veteran was able to ambulate to the 
examination room with a steady gait.  She was described as 
pleasant, cooperative, and well groomed.  She was not 
bedridden, and she was able to travel beyond her current 
domicile.  She traveled to the examination alone.  Her daily 
activities included feeding her pets and working with horses.  
It was indicated that she never had dizziness.  She had mild 
memory loss and never had imbalance affecting ambulation.  
She was able to perform all self-care functions.  She was 
able to walk more than a mile without assistance, and she 
could leave her home without restrictions.  It was stated 
that her corrected vision was not 5/200 or worse in both 
eyes.  The examiner also indicated the veteran was capable of 
managing her personal financial affairs.  

After careful review of the evidence of record, the Board 
finds that the veteran's claim for a special monthly pension 
due to the need for regular aid and attendance or on account 
of being housebound must be denied.  She has no service-
connected disabilities, but has a combined 40 percent 
disability rating for depressive disorder rated as 30-percent 
disabling, and for an ulcer rated as 10-percent disabling.

The Board finds that there is absolutely no evidence 
suggesting the veteran is blind or nearly blind with 
corrected vision of 5/200 or less in both eyes or central 
vision of 5 degrees or less.  In fact, in 2003 her corrected 
vision was 20/20, and when reassessed during her more recent 
January 2008 VA aid and attendance examination it was 
specified that her best corrected vision was not 5/200 or 
worse in both eyes.

The Board also finds that the veteran is not a "patient in a 
nursing home because of mental or physical incapacity."  38 
C.F.R. § 3.351(c)(2).  To the contrary, she admittedly lives 
in her own domicile, and she leaves the domicile on an 
unrestricted basis.  In regard to a factual need for aid and 
attendance under the criteria set forth in § 3.352(a), the 
Board acknowledges that she does have mental impairment, most 
recently, as already discussed, attributed to 
prolonged bereavement.  But the evidence of record does not 
support her claim of entitlement to a special monthly pension 
based on the need for regular aid and attendance or on 
account of being housebound.  As the January 2008 VA examiner 
confirmed, the veteran is able to attend to daily work 
activities and perform all her self-care functions.  There is 
no evidence suggesting otherwise.

Based on the clinical data as shown, it must be concluded by 
the Board that the veteran's overall condition is not one 
which renders her so "helpless" that she is unable to protect 
herself from daily hazards or care for her daily needs.  The 
Board also finds that there is no indication in any of the 
medical evidence of record that the veteran is bedridden.  
Even she has not contended that she must remain in bed due to 
physical or mental disabilities.



Although a special monthly pension is also available to 
veterans who are "housebound," the Board finds that, in this 
case, the veteran does not meet the requirements for 
consideration under this provision.  As stated above, to be 
eligible for "housebound" status, the veteran must have a 
single disability that is rated as 100 percent disabling.  38 
C.F.R. § 3.351(d).  The veteran, however, does not.  Her non-
service connected disabilities, depression and an ulcer are 
respectively rated at 30 and 10 percent.  She does not have a 
single disability that is rated as 100 percent disabling, nor 
has she submitted evidence that would demonstrate that she is 
entitled to such a rating for any of her disabilities.  In 
this regard, the Board concludes that special monthly pension 
based upon housebound status is not warranted.  38 U.S.C.A. 
§§ 1502(c); 38 C.F.R. § 3.351(d).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for special monthly 
pension benefits based on the purported need for regular aid 
and attendance or on account of being housebound.  The Board 
has considered 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
does not find there is an approximate balance of favorable 
and unfavorable evidence so as to warrant application of the 
benefit-of-the-doubt doctrine.


ORDER

The claim for service connection for a depressive disorder is 
denied.

The claim for a permanent and total disability rating for 
pension purposes is denied.

The claim for special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound 
is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


